USDC IN/ND case 3:20-cv-00278-DRL-MGG document 1 filed 03/31/20 page 1 of 5


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

 JEREMY COLE,                                   )
                                                )
                      Plaintiff,                )
                                                )
               v.                               )   Case No. 3:20-cv-00278
                                                )
 BELLAR CONSTRUCTION MANAGEMENT, INC.           )
 and                                            )
 CHARLES BELLAR,                                )
                                                )
                      Defendants.               )
                                                )




                                          COMPLAINT

       1.     Plaintiff, Jeremy Cole (“Cole”), by counsel, brings this action against

Defendants Bellar Construction Management, Inc. (“BCM”) and Charles Bellar (“Bellar”)

(together “Defendants”), for failure to pay overtime in violation of 29 U.S.C. §207, et.

seq., under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §201 et seq.

                                         PARTIES

       2.     Cole is an individual who resides in Miami County, Indiana. Defendants

employed Cole within the three-year period preceding the filing of this Complaint. Cole

was an individual employee within the meaning of the FLSA, 29 U.S.C. § 203(e)(1).

       3.     BCM is an Indiana domestic corporation that owns and operates a

construction business in Miami County, Indiana. BCM acted, directly or indirectly, in the

interest of an employer with respect to Cole. BCM is an “employer” within the meaning

of the FLSA, 29 U.S.C. § 203(d).

       4.     Bellar resides in Miami County, Indiana and is a vice president, officer

and/or owner of BCM. Bellar exercised operational control over BCM; controlled
USDC IN/ND case 3:20-cv-00278-DRL-MGG document 1 filed 03/31/20 page 2 of 5


significant business functions of BCM; and acted on behalf of and in the interest of BCM

in devising, directing, implementing, and supervising the wage and hour practices and

policies challenged in this Complaint. BCM is an “employer” within the meaning of the

FLSA, 29 U.S.C. § 203(d).

                                     JURISDICTION

       5.     This Court has jurisdiction over Defendants because Cole has asserted a

claim arising under federal law.

                                          VENUE

       6.     Venue is proper in this Court pursuant to 28 U.S.C. §1391. Venue is

appropriate in the Northern District of Indiana because the wage and hour violations at

issue in this case occurred in this District and because Defendants reside in this District.

                                       COVERAGE

       7.     At all times hereinafter mentioned, Defendants have been an enterprise

within the meaning of Section 3(r) of the FLSA, 29 U.S.C. §203(r).

       8.     At all times hereinafter mentioned, Defendants have been an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of

Section 3(s)(1) of the FLSA, 29 U.S.C. §203(s)(1), in that the enterprise has had

employees engaged in commerce or in the production of goods for commerce, or

employees handling, selling, or otherwise working on goods or materials that have been

moved in or produced for commerce by any person and in that the enterprise has had

and has an annual gross volume of sales made or business done of not less than

$500,000.




                                             2
USDC IN/ND case 3:20-cv-00278-DRL-MGG document 1 filed 03/31/20 page 3 of 5


      9.       At all times hereinafter mentioned, Cole was an employee engaged in

commerce or in the production of goods for commerce.

                                         FACTS

      10.      Defendants employed Cole from approximately 2013 to March 20, 2020

as a general laborer.

      11.      Shortly before March 20, 2020, Cole submitted his two weeks notice to

Defendants and resigned his employment. On March 20, 2020, Bellar informed Cole

that his services were no longer needed and could cease working for Defendants

immediately.

      11.      Throughout his employment with Defendants, Cole was paid an hourly

rate on a weekly basis.

      12.      At the time Cole’s employment ended, Cole’s hourly rate of pay was

$14.50 an hour.

      13.      As a general laborer, Cole was not exempt from the overtime provisions of

the FLSA.

      14.      Cole regularly worked in excess of forty (40) hours per week (“overtime

hours”), but was not compensated for all overtime hours at the rate required by the

FLSA because he was paid his regular rate of pay for all hours worked.

      15.      Defendants knew that Cole regularly worked overtime hours. Specifically,

Cole was required to clock his weekly hours worked.

      16.      For example, during the week and pay-period of June 16, 2019 to June

22, 2019, Cole worked and his paystub reflected hours worked totaling 55.5 hours

worked. However, Defendants only paid Cole his regular rate of pay of $14.50 for all



                                             3
USDC IN/ND case 3:20-cv-00278-DRL-MGG document 1 filed 03/31/20 page 4 of 5


hours worked, including his 15.5 overtime hours, for the week and pay-period of June

16, 2019 to June 22, 2019.

       17.    For another example, during the week and pay-period of December 8,

2019 to December 14, 2019, Cole worked and his paystub reflected hours worked

totaling 43.5 hours worked. However, Defendants only paid Cole his regular rate of pay

of $14.50 for all hours worked, including his 3.5 overtime hours, for the week and pay-

period of December 8, 2019 to December 14, 2019

       18.    In addition to performing work for Defendants in Indiana, Cole was

required by Defendants to travel and perform work out of state at locations in Michigan,

Illinois, Kentucky and Ohio where Defendants had job sites.

       19.    Defendants’ conduct in not paying Cole overtime compensation was willful

and in bad faith.

               COUNT I: FAILURE TO PAY WAGES IN ACCORDANCE
                   WITH THE FAIR LABOR STANDARDS ACT

       20.    Cole hereby incorporates by reference paragraphs 1 – 19 of his

Complaint.

       21.    During the relevant time period, Defendants have violated the provisions

of Section 7 of the FLSA, 29 U.S.C. § 207 by employing Cole for workweeks longer than

forty hours without compensating Cole for his employment in excess of forty hours per

week at a rate not less than one and one-half the regular rate of pay for which he was

employed. Defendants have acted willfully, or with reckless disregard, in failing to pay

Cole in accordance with the law.




                                            4
USDC IN/ND case 3:20-cv-00278-DRL-MGG document 1 filed 03/31/20 page 5 of 5


                                 PRAYER FOR RELIEF

      WHEREFORE, Cole demands:

      a.       An Order pursuant to Section 16(b) of the FLSA finding Defendants liable

for unpaid overtime due to Cole and for liquidated damages in an amount equal to the

unpaid compensation found due to Cole;

      b.       An Order awarding Cole his attorneys’ fees and costs of this action; and

      c.       An Order granting such other and further relief as may be necessary and

appropriate.

                                          Respectfully Submitted,

                                          s/Robert J. Hunt
                                          Robert J. Hunt, (#30686-49)
                                          Robert F. Hunt, (#7889-84)
                                          The Law Office of Robert J. Hunt, LLC
                                          1905 South New Market Street, Ste 168
                                          Carmel, Indiana 46032
                                          Telephone: (317) 743-0614
                                          Facsimile: (317) 743-0615
                                          E-Mail:      rob@indianawagelaw.com
                                                       rfh@indianawagelaw.com

                                          Attorneys for Plaintiff




                                             5
